Citation Nr: 0519975	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-20 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits based on a claim for 
service connection for post-traumatic stress disorder.

3.  Entitlement to accrued benefits based on a claim for 
service connection for residuals of nosebleeds.  

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1959.  He died in January 2002, at the age of 63.  The 
appellant is his surviving spouse.  This matter comes to the 
Board of Veterans' Appeals (Board) from a July 2002 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  In April 2005, a hearing was held at 
the Las Vegas, Nevada VA office before C.W. Symanski, who is 
the Veterans Law Judge rendering the determination in this 
claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).


FINDINGS OF FACT

1.  The veteran died in January 2002.  The certificate of 
death lists the immediate cause of death as pneumonia, due 
to, or as a consequence of, chronic obstructive pulmonary 
disease.

2.  At the time of the veteran's death, service-connection 
was in effect for chronic headaches, evaluated as 0 percent 
disabling (noncompensable); he was in receipt of nonservice-
connected pension benefits.

3.  Pneumonia, and chronic obstructive pulmonary disease, 
were not shown during active service, nor are they shown to 
be of service origin.

4.  A service-connected disability did not materially or 
substantially contribute to cause the veteran's death.

5.  There was no claim for benefits pending at the time of 
the veteran's death; no periodic monetary benefits were due 
and payable at the time of the veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2004).

2.  The criteria for entitlement to DIC benefits are not met.  
38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. § 3.22 
(2004).

3.  There are no accrued benefits payable.  38 U.S.C.A. §§ 
5102, 5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.1000 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The appellant essentially argues that the veteran died 
because of disabilities incurred during service.

In "Part I" of the veteran's certificate of death, his 
immediate cause of death is listed as pneumonia, due to, or 
as a consequence of, chronic obstructive pulmonary disease.  
The death certificate indicates that an autopsy was not 
performed. 

The veteran's service medical records do not show treatment 
or a diagnosis of pneumonia, or chronic obstructive pulmonary 
disease (COPD).  The veteran's separation examination report, 
dated in December 1959, shows that his lungs and chest were 
clinically evaluated as normal, and that a chest X-ray was 
negative.  

As for the post-service medical evidence, it consists of VA 
treatment records dated between 1970 and 2002.  This evidence 
includes a January 1992 VA hospital report which shows that 
the veteran received treatment for COPD, and that he reported 
a history of asthma, a four-year history of COPD, and a 
smoking history of one pack of cigarettes per day for 45 
years.  See also July 2001 VA progress note (showing a 
smoking history of one pack per day for 45 years).  A March 
1992 VA examination report shows that the veteran was 
diagnosed with severe COPD, and tobacco abuse.  The report 
notes that the veteran reported that he had a history of a 
positive purified protein derivative (PPD) test in 1960 at a 
VA facility, and that he had not received any therapy, only 
prophylactic treatment.  The report further notes that the 
veteran had a history of asthma, that he was a one pack-per-
day smoker, that he was still smoking, and that he should 
discontinue smoking.  A December 1992 letter from a VA 
physician indicates that the veteran had a 31/2 year history of 
treatment for COPD.  VA hospital reports, dated in 1997, show 
that the veteran received treatment for a questionable lung 
mass.  VA progress notes and hospital reports, dated between 
1998 and 2001, show ongoing treatment for COPD.  An April 
1999 report noted that the veteran was still smoking.  An 
October 2001 VA chest X-ray report contains an impression 
noting a suspicious pulmonary density in the left suprahilar 
region for which a CT scan was advised to rule out a primary 
lung lesion.  VA hospital reports, covering treatment between 
November 2001 and January 2002, show that the veteran was 
admitted for treatment of complaints of shortness of breath, 
and that the assessments were COPD exacerbation, and hilar 
mass.  The hospital reports include a December 2001 VA CT 
scan report for the chest that notes a left hilar mass that 
measured less than 2 x 2 centimeters.  The report lists 
differential diagnoses that included lung carcinoma vs 
lymphoma, infectious etiologies, including TB (tuberculosis), 
as well as fungal infection.  The report notes that the 
veteran had a positive history of asbestos exposure, but that 
"mesothelioma is less likely as not."  Sarcoid was also 
listed as "a less likely possibility."  However, further 
testing on the lung mass was deferred due to the veteran's 
poor condition, and was never carried out.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service- 
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The Board has determined that service connection for the 
cause of the veteran's death is not warranted. The veteran 
died in January 2002 at the age of 63, approximately 42 years 
after separation from service.  The service medical records 
do not show that he developed pneumonia, or COPD, during 
service.  He is shown to have a 45-year history of smoking, 
and was repeatedly noted to suffer from tobacco abuse.  At 
the time of his death, service connection was in effect for 
headaches, which are not listed as a cause of death, and 
there is no competent evidence of a nexus between the 
veteran's service and his cause of death, or a service-
connected condition (i.e., headaches).  In reaching this 
decision, the Board has considered a November 1999 VA 
progress note, which states, "Pt [patient] has a long hx 
[history] of COPD as a result of smoking hx and probable 
environmental exposure during service on oil tanker.  Pt also 
reports childhood asthma.  Smoking hx has most likely created 
emphysema as supported by hyperinflated lungs on CXR [chest 
X-ray]."  This report is afforded no probative value, as it 
is equivocal in its terms, does not define the term 
"environmental exposure," and it is not shown to have been 
based on a review of the veteran's C-file, or any other 
detailed and reliable history.  The Board has also considered 
the articles submitted by the appellant.  In large part, 
these articles discuss PTSD, and exposure to herbicides 
(Agent Orange).  However, service connection is not in effect 
for PTSD, and the veteran is not shown to have served in 
Vietnam, or during the Vietnam period of war; he may not be 
presumed to have been exposed to herbicides during service, 
nor is he otherwise shown to have been exposed to herbicides 
during service.  See 38 C.F.R. §§ 3.2, 3.307, 3.309 (2004).  
Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.

II. DIC

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service 
connected when veteran dies of non-willful misconduct origin, 
and was in receipt of, or entitled to receive, compensation 
at the time of death for a service-connected disability rated 
totally disabling if one of the following conditions is met: 
(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or (3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318 (West 
2002).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows:

"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; (3) The veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.

The Board notes that the "entitled to receive" language of 38 
C.F.R. § 3.22 was revised pursuant to expedited rulemaking 
directed by the United States Court of Appeals for the 
Federal Circuit.  See National Organization of Veterans 
Advocates (NOVA I) v. Secretary of Veterans Affairs, 260 F.3d 
1365 (2001). This regulation has been reviewed by the Court 
of Appeals for the Federal Circuit, see NOVA v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (2003) (NOVA II), and deemed 
valid with the exception of claims involving reopening of 
previous final VA decisions which is not implicated in this 
case.  The Court of Appeals for the Federal Circuit directed 
VA to process all DIC claims, including "hypothetical 
entitlement" claims, except for claims under 38 U.S.C. §§ 
1311(a)(2) and 1318 where a survivor seeks to reopen a claim 
on the grounds of new and material evidence, pending further 
rulemaking proceedings.  The "hypothetical" entitlement 
claim, identified in Timberlake v. Gober, 14 Vet. App. 122 
(2000) due to a conflict of regulatory language with the 
former version of 38 C.F.R. § 3.22, no longer applies.

In this case, at the time of his death, service connection 
was in effect for headaches, evaluated as noncompensable.  In 
Part I of this decision, the Board determined that service 
connection is not warranted for the cause of the veteran's 
death.  Accordingly, the Board must find that the veteran was 
not totally disabled by reason of service-connected 
disability at any time prior to his death.  The appellant has 
not met the threshold requirement for entitlement to DIC 
under 38 U.S.C.A. § 1318, and the claim must be denied for 
lack of legal merit.  Sabonis.



III. Entitlement to Accrued Benefits

The appellant contends that she is entitled to accrued 
benefits.  Specifically, she asserts that accrued benefits 
are payable based on claims for service connection for post-
traumatic stress disorder, and residuals of nosebleeds.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a) (the Board parenthetically notes that changes to 
accrued benefits laws were recently enacted with an effective 
date of December 16, 2003, but that as the veteran died in 
January 2002, these changes may not be applied to this claim.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2004)).  The veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 
1998).  In addition, an application for accrued benefits must 
be filed within 1 year after the date of death.  38 C.F.R. 
§ 3.1000(c).

In this case, in a decision, dated in April 1992, the RO 
granted the veteran's claim of entitlement to nonservice-
connected pension.  In a decision, dated in July 1999, the RO 
denied the veteran's claims of entitlement to service 
connection for COPD and respiratory disease, headaches, and 
post-traumatic stress disorder (PTSD).  In September 2000, 
the RO granted service connection for headaches, evaluated as 
noncompensable, and affirmed its prior denials of the claims 
for COPD and respiratory disease, and PTSD.  The veteran 
initially appealed both of the RO's denials of the claims for 
service connection.  However, in November 2000, the veteran 
withdrew his appeal for PTSD.  In February 2001, the Board 
denied the claim for service connection for what it 
characterized as "a pulmonary disability."  There was no 
appeal, and the Board's decision became final.  See 38 
U.S.C.A. § 7104(b) (West 2002).  

The veteran died in January 2002.  In February 2002, the 
appellant filed her claims for accrued benefits.  The claims 
were therefore filed within one year of the date of the 
veteran's death.  See 38 U.S.C.A. § 5121(c).  However, the 
evidence does not show that the veteran had periodic monetary 
benefits at the time of his death which were due and unpaid.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In 
addition, the evidence does not show that the veteran had a 
claim for either PTSD, or residuals of nosebleeds, pending at 
the time of his death.  In this regard, in final decisions, 
dated in February 1965 and January 1987, the RO denied claims 
for service connection for a nose condition/nosebleeds.  The 
appellant's representative has argued that an October 2000 
statement from the representative should be construed as an 
attempt to reopen a claim for service connection for 
nosebleeds.  See 38 C.F.R. § 3.156 (2004).  However, the 
October 2000 statement does not mention nosebleeds or a nose 
condition.  

As the veteran had no periodic monetary benefits at the time 
of his death which were due and unpaid, and without the 
veteran having had a claim pending at time of death, the 
appellant has no claim upon which to derive her application 
for accrued benefits.  See Jones; Zevalkink v. Brown, 6 Vet. 
App. 483, 488 (1994), aff'd 102 F.3d 1236, 1300 (Fed. Cir. 
1996); cert. denied 117 S.Ct. 2478 (1997).  Based on the 
foregoing, there are no accrued benefits, and the appellant's 
claim must be denied.

IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in March 
2002, and December 2004, (hereinafter "VCAA notification 
letters") that informed her of the type of information and 
evidence necessary to support her claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of her 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  In 
addition, she was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of the May 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the appellant to provide additional evidence in 
support of her claims.  She was asked to identify all 
relevant treatment and to complete authorizations (VA Forms 
21-4138 and/or 21-4142) for all evidence that she desired VA 
to attempt to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  With regard to the claim for 
service connection for the cause of the veteran's death, 
although an etiological opinion has not been obtained, the 
Board finds that the evidence, discussed supra, which 
indicates that the veteran did not receive treatment for 
either of the causes of death during service, and that the 
claims files do not contain competent evidence showing that 
there is nexus between the veteran's cause of death and his 
service, or a service-connected condition, warrants the 
conclusion that a remand for an opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Accrued benefits are denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


